Title: To Benjamin Franklin from Peter Collinson, 3 June 1752
From: Collinson, Peter
To: Franklin, Benjamin


My Dear friend
Lond June 3d: 1752
I have wrote you before possibly you may receive Two Letters by one Ship—for here is Two Just going together and I cannot say whitch had my First. This serves to thank you for your favour of March 20th with the sundry Curious Articles besides. Greewood has been with Mee. I have recommended him to your Proprietor who Desires much to see Him, and does not take it well that Mr. Peters &c. does not recommend all such persons that have been Travellers, that may give Him Informations of the progress of the back settlements, of the French Incroachments and of the Indian Polity. Docr. Mitchell showed Mee a New Mapp of Pensilvania sent over by your Governor. The Doctor is Makeing a New Mapp of all our Colonies for the Board of Trade, Haveing the Assistance of all these Manuscrip Mapps and which are abundance in particular a Mapp sent by an Officer of the York Forces, which much fuller Discribes the Country and Settlements on Mohawk, Oswego and the fork of Susquehanna then your Governers Mapp. Docr. Mitchell gives his Service but his prodegious Engagements as above, prevents his Writeing by these Ships so hopes to be Excused. The post office for whom also he has made a Map is under great Difficulties in Setling its Income from the Colonies, which prevents his Comeing over so soone as was Expected. Pray send Docr. Coldens Letter. He stands very fair of being appointed president of the Council in the absence of the Governer.
It was Needless to send the Guinea. I have half a Guinea more in my Hands then will pay my petty Disbursments. Think to return it by Moses Bartram.
I have sent by Child 2 books on Electricity Lately publishd to you and some more for the Library Company as per Letter.
Mr. Jackson and myself are greatly Entertain’d on your Obs[ervations] on In[crease of] Mankind. I expect Mr. Jackson will write you on It. Your yearly bill &c. is very acceptable.
In 2 Weeks the proprietor Thomas expects to be a Father.
Mr. Cave intends to add your New Experiments on Electricity by Way of Supplement to the printed account.
Candidly take these rude Lines as a mark of the Sincere friendship of Yours
P Collinson
Pray what becomes of James Logan Library.
 Addressed: To  Benn Franklin  these
